          Case
           Case18-33815
                18-33815 Document
                          Document533-7
                                   455 Filed
                                        FiledininTXSB
                                                  TXSBon
                                                       on01/20/21
                                                          06/24/21 Page
                                                                    Page11ofof23




                             United States Bankruptcy Court
                                                 Southern District of Texas
In re: Koontz-Wagner Custom Controls Holdings, LLC Case No.: 18-33815

                                                                                           Court ID (Court use only)_____________

              NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security,
of the claim referenced in this notice.
Hain Capital Holdings, LLC                                    United Coatings Technologies, Inc.

                                                                             Name of Transferor

Name and Address where notices to transferee                                 Court Record Address of Transferor
should be sent                                                               (Court Use Only)
Hain Capital Holdings, LLC
301 Route 17, 7th Floor
Rutherford, NJ 07070

Phone: (201) 896 - 6100
Last Four Digits of Acct #: ______________                                   Last Four Digits of Acct. #: ___________

Name and Address where transferee payments                                   Name and Current Address of Transferor
should be sent (if different from above)

                                                                             United Coatings Technologies, Inc.
                                                                             60866 Whispering Hills Drive
                                                                             South Bend, IN 46614

Court Claim # (if known):
Proof of Claim #: 135-1
Proof of Claim Amount: $137,345.44
Date Claim Filed: 12/4/20
Scheduled Claim Amount: $122,345.44
I declare under penalty of perjury that the information provided in this notice is true and correct to the best
of my knowledge and belief.

By:_/s/ Cheryl Eckstein                                                      Date: 1/20/21
         Transferee/Transferee’s Agent
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

                                    ~~DEADLINE TO OBJECT TO TRANSFER~~
The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for
Security has been filed in the clerk’s office of this court as evidence of the transfer. Objections must be
filed with the court within twenty (20) days of the mailing of this notice. If no objection is timely received
by the court, the transferee will be substituted as the original claimant without further order of the court.

Date:___________                                                              ______________________________
                                                                             CLERK OF THE COURT
Case
 Case18-33815
      18-33815 Document
                Document533-7
                         455 Filed
                              FiledininTXSB
                                        TXSBon
                                             on01/20/21
                                                06/24/21 Page
                                                          Page22ofof23




17th




                                     Robert J Koltai
                                     Managing Member
            Case 18-33815 Document 533-7
                                   455-1 Filed in TXSB on 06/24/21
                                                          01/20/21 Page 3
                                                                        1 of 3
                                                                             1



This form is intentionally blank.

The notice is scheduled to be processed by the Bankruptcy Noticing Center (BNC).

Refer to the BNC Certificate of Notice entry to view the actual form.
